

116 HR 6299 IH: Rapid Coverage of COVID-19 Vaccine Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6299IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Mr. Courtney (for himself and Mr. Beyer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the rapid coverage of preventive services and vaccines for COVID-19.1.Short titleThis Act may be cited as the Rapid Coverage of COVID-19 Vaccine Act of 2020.2.Rapid coverage of preventive services and vaccines for COVID-19(a)In generalIn the case of a qualifying COVID-19 preventive service, notwithstanding section 2713(b) of the Public Health Service Act (42 U.S.C. 300gg–13(b)) (including the regulations under section 2590.715–2713 of title 29, Code of Federal Regulations, section 54.9815–2713 of title 26, Code of Federal Regulations, and section 147.130 of title 45, Code of Federal Regulations), the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury shall apply to group health plans and health insurance issuers offering group or individual health insurance coverage the requirement under section 2713(a) of the Public Health Service Act (42 U.S.C. 300gg–13(a)), with respect to such services, as if such section 2713(a)—(1)required the coverage of such service under such plans and such coverage be effective not later than the specified date (as defined in subsection (b)(2)) with respect to such service; and(2)applied to grandfathered health plans (as defined in section 1251(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18011(e))).(b)DefinitionsFor purposes of this section:(1)Qualifying COVID-19 preventive serviceThe term qualifying COVID-19 preventive service means an item, service, or immunization that is intended to prevent or mitigate COVID-19 and that is—(A)an evidence-based item or service that has in effect a rating of A or B in the current recommendations of the United States Preventive Services Task Force; or(B)an immunization that has in effect a recommendation from the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention with respect to the individual involved.(2)Specified dateThe term specified date means— (A)with respect to a qualifying COVID-19 preventive service described in paragraph (1)(A), the date that is 15 business days after the date on which a rating, as described in such paragraph, is made with respect to such service; and(B)with respect to a qualifying COVID-19 preventive service described in paragraph (1)(B), the date that is 15 business days after the date on which a recommendation, as described in such paragraph, is made relating to the service.(3)Additional termsThe terms group health plan; health insurance issuer; group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable.(c)ImplementationThe Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury may implement the provisions of this section through program instruction, subregulatory guidance, or otherwise.